Title: From Thomas Jefferson to J. Phillipe Reibelt, 21 November 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Nov. 21. 05.
                  
                  Th: Jefferson presents his salutations to mr Reibelt. he has recieved & tried the bottle of Champagne, & finding it not better than what he had before, & of which he has a sufficient stock, he declines taking it with many thanks for the offer. if mr Reibelt will do him the favor of paying for the bottle, Th:J. will be thankful to him, and remember it in the first remittance to be made to him.
               